United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1425
Issued: February 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 16, 2017 appellant, through counsel, filed a timely appeal from a March 31,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish total disability for the
period June 7 to September 2, 2016 causally related to her accepted employment conditions.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 19, 2016 appellant, then a 55-year-old vehicle maintenance clerk, filed an
occupational disease claim (Form CA-2), alleging that she developed right and left trigger
fingers as a result of performing repetitive data entry and writing in the performance of duty.
She stated that she first became aware of her condition on December 10, 2015 and realized that it
was causally related to factors of her federal employment on the same date. Appellant stopped
work on February 17, 2016.
OWCP received reports from Dr. David J. Bozentka, a Board-certified orthopedist,
beginning December 10, 2015, who noted referring appellant for therapy following right trigger
thumb release. Dr. Bozentka also diagnosed acquired trigger finger and right carpal tunnel
syndrome. On February 4, 2016 he treated appellant for bilateral finger complaints.
Dr. Bozentka diagnosed acquired trigger finger. On April 8, 2016 he diagnosed bilateral long
trigger fingers and bilateral trigger thumbs. Dr. Bozentka noted previously performing a left
trigger thumb release on February 17, 2014 and right trigger thumb and carpal tunnel release on
July 29, 2015. He opined that the bilateral trigger thumbs and bilateral long trigger fingers were
directly caused by repetitive activities required by appellant’s position as a senior clerk over the
past 14 years. Dr. Bozentka indicated that the trigger fingers and thumbs were related to
tendinitis which causes pain and locking with flexion-extension of the digits. He opined that the
repetitive activities required in appellant’s position led to the development of the nodule and
symptoms of pain, locking, and triggering. Dr. Bozentka indicated that she had been off work
due to the bilateral long trigger fingers since January 25, 2016, noting that the pain associated
with the digits led her to be unable to perform her activities required in her job. He advised that
appellant had reached maximum medical improvement with regard to nonoperative treatment.
Dr. Bozentka recommended surgical release of the trigger digits.
Appellant also provided treatment records for anxiety from Dr. Shormeh Yeboah, a
Board-certified family practitioner, dated January 25 to April 11, 2016. Dr. Yeboah reported
treating appellant since November 27, 2013 for work-related injuries and stress.
On May 17, 2016 OWCP accepted appellant’s claim for right and left trigger thumb and
right and left middle finger trigger finger. It informed her of the steps to take if she wished to
claim wage-loss compensation.
In an attending physician’s report (Form CA-20) dated June 16, 2016, Dr. Bozentka
noted appellant’s history was significant for overuse since October 2015 and diagnosed bilateral
thumb and middle finger trigger. He checked a box marked “yes” that her condition was caused
or diagnosed by an employment activity and advised that she was totally disabled from
February 4 to September 16, 2016. In a duty status report (Form CA-17) dated June 16, 2016,
Dr. Bozentka diagnosed trigger finger and noted that appellant could not resume work.
Appellant filed Form CA-7 claims for compensation, for leave without pay (LWOP) due
to total disability from work from June 7 to 24, 2016; June 25 to July 8, 2016; July 9 to 22, 2016;
and July 23 to August 5, 2016.

2

In an August 4, 2016 letter, OWCP requested that appellant submit additional medical
evidence to support her claim for compensation beginning June 7, 2016.
Appellant submitted additional treatment records from Dr. Bozentka. On February 4,
2016 Dr. Bozentka noted findings on examination of tenderness about the volar
metacarpophalangeal (MCP) region and bilateral long fingers and limitation in full flexion of the
thumb. He diagnosed bilateral trigger fingers and limitation of the right thumb flexion.
Dr. Bozentka performed an injection and indicated that appellant was disabled from work. On
March 18, 2016 he treated appellant for persistent triggering of the right thumb and bilateral long
fingers with locking with flexion. Dr. Bozentka noted findings on examination of palpable
nodules at the flexor tendon at the volar MCP region with catching of the right thumb and
bilateral long fingers. He diagnosed right trigger thumb and bilateral long trigger fingers.
Dr. Bozentka recommended surgery. He returned appellant to work subject to the restriction of
no repetitive activities. In July 14 and 28, 2016 reports, Dr. Bozentka who diagnosed bilateral
long trigger fingers. He noted triggering of the fingers with flexion, and tenderness about the
volar MCP joint of the bilateral long fingers. Dr. Bozentka recommended surgical release of the
bilateral long trigger fingers to relieve the pain, locking and triggering of the bilateral long
fingers. He opined that the development of the trigger fingers was related to the activities
appellant performed at work. Dr. Bozentka advised that she was partially disabled since
January 25, 2016 related to the bilateral trigger fingers.
In a July 25, 2016 narrative statement, appellant noted that her injuries were caused by
performing repetitive duties as a clerk for 15 years including repetitive handwriting and data
entry. Her left thumb condition began on July 19, 2013 and her right thumb and carpal tunnel
syndrome on October 10, 2014. Appellant returned to work in November 2015 and performed
repetitive handwriting and data entry for parts, bills for fuel, oil, and emissions. She noted not
working due to wrist, hand, and thumb symptoms. Appellant sought authorization for surgery.
She indicated that she did not have any other injuries and did not participated in any hobbies,
activities or another job since developing carpal tunnel and trigger thumbs.
Appellant was treated by Dr. Yeboah on July 29, 2016. Dr. Yeboah noted that
appellant’s hand injuries caused significant impairment and disability including an anxiety
disorder. She noted that the primary trigger for appellant’s anxiety was her hand injuries which
were caused and accelerated by the requirements of her job.
In a letter dated August 1, 2016, appellant, through counsel, indicated that she used sick
and annual leave after she stopped work and began using LWOP on June 7, 2016. Counsel
indicated that she was not claiming lost wages or leave buy back for any time prior to
February 4, 2016 when her orthopedist gave her cortisone injections and advised that she could
no longer work due to her bilateral hand conditions.
On August 10, 2016 appellant indicated that her annual and sick leave was exhausted
effective June 6, 2016 and she was claiming compensation beginning June 7, 2016. She sought
medical attention for anxiety from the physical pain she had in both hands, but was not seeking a
claim for compensation for anxiety. Appellant sought treatment for both hands. On August 8
and September 13, 2016, she filed claims for compensation (Form CA-7), for LWOP for total
disability for the period August 6 to 19, 2016.

3

Appellant submitted an operative report from Dr. Bozentka dated September 7, 2016 who
performed release of the bilateral long trigger finger and diagnosed bilateral long trigger fingers.3
In an attending physician’s report (Form CA-20) dated September 15, 2016, Dr. Bozentka
diagnosed bilateral long trigger fingers by checking a box marked “yes” that her condition was
aggravated by placing pressure on her bilateral palms and volar MCP joint. He that noted
appellant was disabled from work February 4 to October 19, 2016.
In a decision dated September 28, 2016, OWCP denied appellant’s claim for
compensation for total disability for the period June 7 to September 2, 2016. It advised that the
evidence of record failed to establish work-related disability during the period claimed.
On October 4, 2016 counsel requested an oral hearing before an OWCP hearing
representative which was held on January 19, 2017.
Appellant submitted additional records from Dr. Bozentka. In a different July 28, 2016
report, Dr. Bozentka treated her for right carpal tunnel syndrome. He noted reviewing the job
description provided by appellant for a position she performed from 2001 to the present time
which noted extensive repetitive activities required. Dr. Bozentka noted that she had left trigger
thumb release on February 17, 2014 and right trigger thumb and carpal tunnel release on
July 29, 2015. He diagnosed right carpal tunnel syndrome by electromyogram. Dr. Bozentka
opined that the right carpal tunnel syndrome was caused and accelerated by the employment
conditions described by appellant including extensive repetitive activities with her hands as a
senior clerk for 14 years. He advised that she was taken out of work on February 4, 2016 related
to persistent symptoms about her hands. Dr. Bozentka recommended limiting appellant’s
repetitive activities.
On August 23, 2016 Dr. Bozentka treated appellant for triggering of the bilateral long
fingers. He diagnosed trigger finger and recommended surgery. On October 25, 2016
Dr. Bozentka advised that appellant was totally disabled since February 4, 2016. He noted that
she had bilateral trigger finger release on September 7, 2016 which was due to a work injury.
Dr. Bozentka advised that appellant required therapy after surgery and would reach maximum
medical improvement three months after surgery. In an October 25, 2016 attending physician’s
report (Form CA-20), he diagnosed bilateral thumbs and middle finger trigger. Dr. Bozentka
noted by checking a box marked “yes” that appellant’s condition was caused or aggravated by an
employment activity and advised that she was totally disabled from February 4 to
December 6, 2016. In an October 25, 2016 duty status report (Form CA-17), he diagnosed
trigger finger and noted that she could not work.
On November 7, 2016 the employing establishment forwarded to OWCP a notice of
recurrence (Form CA-2a), of disability alleging that appellant had a recurrence of disability on
September 7, 2016 causally related to her accepted employment conditions. Appellant stopped
work on September 7, 2016 to undergo bilateral hand surgery.
In a November 8, 2016 report, Dr. Bozentka noted that appellant was status post-release
of the bilateral long trigger fingers on September 7, 2016. He reported treating her on
3

On November 17, 2016 OWCP authorized the September 7, 2016 surgery.

4

October 25, 2016 and noted discomfort about the scars and difficulty fully extending the right
long finger. Dr. Bozentka recommended bilateral hand therapy and advised that appellant was
unable to work due to scar discomfort, lack of extension, and strength. In a December 6, 2016
attending physician’s report (Form CA-20), he noted a history of injury of overuse since
October 2015. Dr. Bozentka diagnosed bilateral thumbs and middle finger trigger and indicated
that appellant’s condition was caused or aggravated by work activity. He noted that she was
totally disabled beginning February 4, 2016. Appellant also submitted physical therapy records.
On January 12, 2017 OWCP accepted appellant’s claim for recurrence of disability. It
noted that disability beginning September 7, 2017 was payable once it received appropriate pay
rate information from the employing establishment.
In a January 17, 2017 report, Dr. Bozentka treated appellant for pain and swelling in her
hands. He noted an essentially normal examination and returned her to work with restrictions of
no repetitive activities. In a letter dated January 17, 2017, Dr. Bozentka noted that it was his
medical opinion and definitive diagnosis that the bilateral trigger thumbs and bilateral trigger
fingers were directly caused by repetitive activities appellant was required to perform over the
past 14 years. He advised that the bilateral trigger thumbs and bilateral trigger fingers left her
totally disabled from June 7 to September 2, 2016. In an attending physician’s report (Form
CA-20) dated January 17, 2017, Dr. Bozentka noted that appellant’s history was significant for
overuse since October 2015. He diagnosed bilateral thumbs and middle finger trigger and
indicated that her condition was caused or aggravated by work activity. Dr. Bozentka noted that
appellant was totally disabled from February 4, 2016 to January 17, 2017. In a work capacity
evaluation (OWCP-5c) dated January 17, 2017, he noted that she could return to her usual job for
eight hours a day with restrictions. Dr. Bozentka advised that appellant had reached maximum
medical improvement and could work in a sedentary position.
By decision dated March 31, 2017, an OWCP hearing representative affirmed the
decision dated September 28, 2016.
LEGAL PRECEDENT
Section 8102(a) of FECA4 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general, the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”5 This meaning, for brevity, is expressed as disability from
work.6

4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
6

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

5

For each period of disability claimed, the employee has the burden of proving that he or
she was disabled from work as a result of the accepted employment injury.7 Whether a particular
injury caused an employee to be disabled from employment and the duration of that disability are
medical issues which must be proved by the preponderance of the reliable, probative, and
substantial medical evidence.8
ANALYSIS
OWCP accepted appellant’s claim for right and left trigger thumb and right and left
middle finger trigger finger. Appellant filed claims for compensation for LWOP for total
disability for the period June 7 to September 2, 2016. The Board finds that the medical evidence
of record is insufficient to establish total disability during the claimed period causally related to
her accepted employment condition.
Appellant submitted multiple reports from Dr. Bozentka. In July 14 and 28, 2016 reports,
Dr. Bozentka diagnosed bilateral long trigger fingers, opined that this condition was related to
work activities, and advised that she was partially disabled since January 25, 2016.9 On
January 17, 2017 he opined that appellant’s bilateral trigger thumbs and bilateral trigger fingers
were employment related and left appellant totally disabled from June 7 to September 2, 2016.
Although Dr. Bozentka supported causal relationship, he did not provide medical rationale
explaining the basis of his conclusory opinion regarding the causal relationship between the
accepted conditions and the claimed period of disability.10 He did not explain how the accepted
conditions would have caused appellant to be disabled from work during the claimed period.
This report is, therefore, insufficient to establish appellant’s claim.
Similarly, in reports dated October 25 and November 8, 2016, Dr. Bozentka noted
appellant’s treatment and advised that she was totally disabled since February 4, 2016.
Appellant also provided several attending physician’s reports from June 16 to January 17, 2017
which supported that she had an employment-related condition and that she was disabled. While
Dr. Bozentka indicated in these that she was totally disabled from work he did not specifically
explain how any accepted condition caused or contributed to the period of disability beginning
June 7, 2016. Part of appellant’s burden of proof includes submitting rationalized medical

7

See William A. Archer, 55 ECAB 674 (2004).

8

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

9

In a different July 28, 2016 report, Dr. Bozentka attributed appellant’s diagnosed right carpal tunnel syndrome
and associated disability to appellant’s employment. The Board notes that OWCP has not accepted carpal tunnel
syndrome as employment related. See T.M., Docket No. 08-0975 (issued February 6, 2009) (where a claimant
claims that a condition not accepted or approved by OWCP was due to an employment injury, the claimant bears the
burden of proof to establish that the condition is causally related to the employment injury through the submission of
rationalized medical evidence).
10
See T.M., id., (a medical report is of limited probative value on the issue of causal relationship if it contains a
conclusion regarding causal relationship which is unsupported by medical rationale).

6

evidence which supports a causal relationship between the period of disability and the accepted
injury.11 Therefore, these reports are insufficient to meet her burden of proof.
On April 8, 2016 Dr. Bozentka diagnosed bilateral long trigger fingers and bilateral
trigger thumbs, noted appellant’s treatment, and supported that her diagnosed conditions were
employment related. He indicated that she had been out of work due to the bilateral long trigger
fingers since January 25, 2016 noting that the pain associated with the digits led her to be unable
to perform her activities. However, this report predates the period of wage loss at issue.
Dr. Bozentka did not otherwise explain the reasons why appellant’s wage loss beginning June 7,
2016 was attributable to her accepted employment conditions.12 Similarly, other reports from
him are of limited probative value as they either predate the period of claimed disability or they
do not specifically attribute the period of claimed disability to the accepted conditions.13
Appellant was also treated by Dr. Yeboah, who provided evidence including a July 29,
2016 report noting that appellant’s hand injuries caused significant impairment and disability
including triggering an anxiety disorder. Dr. Yeboah noted that the primary trigger for
appellant’s anxiety was her hand injuries which were caused and accelerated by the requirements
of her job. This report is insufficient to meet appellant’s burden of proof as Dr. Yeboah
attributed appellant’s disability in part due to anxiety disorder. However, OWCP has not
accepted that appellant developed an anxiety disorder as a result of her clerk duties14 and
Dr. Yeboah has not otherwise explained how the accepted hand conditions caused the claimed
disability.
The record also contains physical therapy reports. However, the Board has held that
treatment notes signed by physical therapists15 have no probative value as these providers are not
considered physicians under FECA16 and are not competent to render a medical opinion under
FECA.
On appeal appellant asserts that she submitted sufficient medical evidence supporting
disability for the period claimed. The Board finds that she failed to submit rationalized medical
11
Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value) Jimmie H. Duckett, 52 ECAB 332 (2001).
12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
13

See M.C., Docket No. 15-1762 (issued August 26, 2016) (medical reports are of limited probative value where
they either predate the claimed period of disability or do not specifically address whether the claimed disability is
causally related to the accepted condition).
14

Alice J. Tysinger, 51 ECAB 638 (2000).

15
V.W., Docket No. 16-1444 (issued March 14, 2017) (where the Board found that physical therapy reports do
not constitute competent medical evidence because a physical therapist is not a “physician” as defined under FECA).
16

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).

7

evidence establishing a causal relationship between the specific period of claimed disability and
the accepted conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish total disability for the period June 7
to September 2, 2016 causally related to the accepted employment conditions.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

